2018 UT App 89



               THE UTAH COURT OF APPEALS

            NORTHGATE VILLAGE DEVELOPMENT LC,
                       Appellant,
                           v.
                       OREM CITY,
                        Appellee.

                           Opinion
                      No. 20160408-CA
                      Filed May 17, 2018

           Fourth District Court, Provo Department
                The Honorable Lynn W. Davis
                        No. 090401127

        J. Craig Smith, Kathryn J. Steffey, and Clayton H.
                  Preece, Attorneys for Appellant
         Jody K. Burnett and Robert C. Keller, Attorneys
                          for Appellee

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
    JUDGES MICHELE M. CHRISTIANSEN and KATE A. TOOMEY
                        concurred.

MORTENSEN, Judge:

¶1     Northgate Village Development LC purchased property
from Orem City containing multiple stockpiles of buried
garbage, including asphalt and other debris. Although the
parties anticipated that some cleanup would be necessary, the
amount of garbage ultimately discovered was significant,
generating cleanup costs of nearly $3 million. Northgate and the
City dispute who should pay for the cleanup of what garbage.
The district court entered orders excluding evidence of any
garbage unrelated to asphalt and excluding two of Northgate’s
expert witnesses from testifying. Northgate, on interlocutory
            Northgate Village Development v. Orem City


appeal, contends that these rulings were in error. We agree and
reverse.


                         BACKGROUND

¶2      Northgate agreed to purchase property from the City to
develop it for mixed use. The City had previously used the
property for its public works facility. The site had apparently
also been used to dump “hundreds of thousands of tons of
debris,” which included removed curb, gutter, sidewalk, asphalt,
trees, tires, and transformers, among other things.

¶3     Before the sale, the parties anticipated the presence of at
least some of the debris, and the City agreed to “complete any
environmental clean-up responsibilities specified in the written
action plan” for the site. As Northgate discovered more and
more garbage, the parties disputed the meaning of the action
plan and the specific responsibilities the City was required to
perform. Northgate filed suit against the City in 2009, 1 asserting
damages of close to $3 million in compensation for cleaning up
garbage.

¶4     The litigation proceeded through discovery and the
parties eventually submitted competing motions for summary
judgment. The district court, in large part, granted the City’s
motion and denied Northgate’s motion, ruling that the City was


1. The date of filing is important as it informs what version of the
discovery rules should be applied to the case. Rule 26 of the
Utah Rules of Civil Procedure, which governs discovery, was
amended in 2011, after this case was filed. See Utah R. Civ. P. 26.
As we more thoroughly explain below, infra ¶ 27, the pre-
amendment version of the rule applies here because Northgate
originally filed its petition before the amendment’s effective
date.



20160408-CA                     2                 2018 UT App 89
            Northgate Village Development v. Orem City


responsible only for reimbursing Northgate for removal and
disposal of buried electrical transformers. Northgate appealed
that order, providing this court with its first occasion to review
this case. This court affirmed in part and reversed in part. See
Northgate Village Dev. LC v. Orem City (Northgate I), 2014 UT App
86, ¶ 1, 325 P.3d 123. Because on remand the district court
interpreted the holding of Northgate I as limiting the type of
garbage the City is obligated to clean up, this court’s treatment
of the term “asphalt” in Northgate I is of particular importance.

¶5     In Northgate I, this court affirmed the district court’s
determination that the sale contract obligated the City to
perform only those cleanup actions listed on the “Clean-Up List”
attached to the contract. Id. ¶ 31. However, this court reversed
the district court’s first interpretation of the Clean-Up List and
determined that the Clean-Up List “contains ambiguities,”
specifically noting that it “does not clearly indicate how the City
must deal with buried asphalt.” Id. ¶¶ 36, 39. This court
explained,

      [I]n the section of the Clean-Up List describing the
      City’s clean-up responsibilities in the “Soil Borrow
      & Landfill Area,” there are three entries:

              1. Landfilling construction materials with
              pieces of asphalt

              2. Permit required for continued landfilling

              3. Site assessment and application required
              for closure of site

      Northgate and the City ascribe contrary meanings
      to this section of the Clean-Up List. In the City’s
      view, the first and second entries should be read
      together, allowing the City to fulfill its obligation
      to clean up the asphalt by simply applying for and



20160408-CA                     3                2018 UT App 89
            Northgate Village Development v. Orem City


      receiving proper permits. In Northgate’s view, the
      first and second entries impose separate
      requirements: the City must clean up the
      “construction materials with pieces of asphalt” and
      must also apply for and receive permits for any
      continued landfilling.

      Both the City’s reading and Northgate’s are
      plausible. Consequently, without reference to parol
      evidence of the parties’ intent, we see no way to
      select one reading of the asphalt provision over the
      other. The Land Sale Contract therefore contains a
      facial ambiguity, and resolving this facial contract
      ambiguity requires evidence of the parties’
      intent. Because the intent of the parties is a
      question of fact to be determined by the jury, the
      district court erred by determining at summary
      judgment that the City could fulfill its asphalt
      clean-up responsibilities by securing the proper
      permits. We therefore vacate the district court’s
      determination on this issue.

Id. ¶¶ 37–38 (cleaned up). 2 This court ultimately concluded,
“Because we recognize facial ambiguities in the Clean-Up List,
we vacate the district court’s determination that the City
satisfied its clean-up obligations. We reverse the district court’s
grant of summary judgment and remand to allow the district
court to hear evidence regarding the parties’ intent with respect
to asphalt clean-up[.]” Id. ¶ 55.

¶6   After remand, the case proceeded and became focused on
two points of contention, which we review in detail. We first

2. Northgate I contains a detailed description of the potential
environmental hazards of buried asphalt. See 2014 UT App 86,
¶ 37 n.5, 325 P.3d 123.



20160408-CA                     4                2018 UT App 89
            Northgate Village Development v. Orem City


outline the facts pertaining to the City’s pretrial request to
preclude Northgate from introducing evidence of its
remediation of certain types of buried debris. In ruling on this
issue, the district court considered how this court construed the
term “asphalt” in Northgate I. Second, we review the facts
surrounding Northgate’s attempt after remand, as required by
Northgate I, to articulate its damages as limited by the geographic
areas specified in the Clean-Up List and the district court’s
eventual exclusion of certain expert testimony.

          Exclusion of Evidence Under Rules 401 and 403

¶7      The City moved to exclude evidence of Northgate’s
removal of garbage other than asphalt from the site, arguing the
evidence was improper under rule 403 of the Utah Rules of
Evidence. The City argued that the “[p]resentation of such
evidence, testimony, or argument will . . . unfairly prejudice the
City to the extent that it unnecessarily imputes actionable
conduct to the City, particularly to the extent that it may be
alleged that the City violated environmental regulations.”
Northgate countered that the construction debris with asphalt
was intermingled with the rest of the garbage—including buried
transformers that the City was required to remove—and that
“the exclusion from evidence of all references to hazardous
materials found on the . . . site would be prejudicial error.” The
district court granted the City’s motion.

¶8     Although the City had moved to exclude evidence only
under rule 403, the district court decided the issue almost
exclusively under rule 401. 3 The district court excluded under
rule 401 any “evidence regarding Northgate’s removal of

3. We note that Northgate does not argue that the district court
erred by sua sponte deciding the issue under rule 401. Northgate
argues only the merits of the court’s rule 401 decision, and we
analyze only the arguments Northgate brings on appeal.



20160408-CA                     5                2018 UT App 89
            Northgate Village Development v. Orem City


construction material not containing asphalt.” It reasoned that
“the City’s responsibility regarding landfill material not
containing asphalt is not at question in this case per the Court of
Appeals’ ruling; the Clean-Up List does not include a provision
for such landfill material. Therefore, under the Court of Appeals’
ruling, that material has no bearing in this case.” The district
court further reasoned that, despite Northgate’s claim that
removing asphalt without removing other garbage would be
impossible, “the percentage of urban detritus excavated on the
property amounted to only 5–10% of the total debris excavated, a
negligible expense.” The district court also reasoned that any
dumping fees associated with removing garbage other than
asphalt would likely be offset by the “saved costs in crushing the
construction material containing asphalt and refilling the
excavation site with it.” Upon this analysis, the district court
concluded that “evidence regarding the other construction
material aside from the asphalt is not relevant.”

¶9    The district court also ruled that the evidence of other
garbage should be excluded under rule 403. The district court
provided only one statement on the matter, saying, “[M]oreover,
it would be more prejudicial than probative.” The court did not
analyze how or why that evidence would be prejudicial.

                  Exclusion of Expert Testimony

¶10 On remand, Northgate filed a motion to extend discovery
to allow its experts to identify and limit its claim for damages to
the geographic areas outlined in the Clean-Up List in light of the
decision in Northgate I. The district court granted the motion, and
Northgate timely filed supplemental disclosures and reports
from its experts, Expert 1 and Expert 2.

¶11 Expert 1’s supplemental disclosure refers to, among other
things, Greenfield, an excavation company that Northgate hired
to assist in unearthing and removing garbage. The disclosure
also refers to a bookkeeping and accounting employee for one of



20160408-CA                     6                 2018 UT App 89
            Northgate Village Development v. Orem City


Northgate’s related entities (Northgate Employee). Expert 1
reported, “Based on work location designations for each
Greenfield invoice prepared by or under the direction of
[Northgate     Employee],       and  associated    underlying
documentation reviewed by the project supervisor, charges by
Greenfield to Northgate for site remediation were allocated by
pit[.]” Expert 2’s report referenced Expert 1’s supplemental
disclosure and made conclusions “[b]ased on the information
provided” in Expert 1’s report.

¶12 After the close of the extended discovery period, the City
contested the reliability of these expert reports in a motion to
exclude Expert 1’s and Expert 2’s testimony, arguing that
Northgate Employee’s bookkeeping, upon which the experts’
opinions were based, was unreliable. Northgate Employee had
testified, in reference to an “apportionment document” that she
had prepared—which demonstrated an allocation of excavation
costs to particular areas—that she “[did not] remember how
[allocating costs by area] was done” or “where [numbers for
yardage calculations] came from.” The City argued that
Northgate’s experts were not reliable because they relied on
Northgate Employee’s report, which itself was unreliable.
Northgate responded to the motion to exclude with declarations
from Expert 1 and Expert 2 that they did not rely on Northgate
Employee’s “apportionment document” in forming their
opinions.

¶13 The district court excluded the testimony of Expert 1 and
Expert 2. In its ruling, the district court concluded that, based on
the experts’ declarations, their testimony met the threshold for
reliability under rule 702(b) of the Utah Rules of Evidence.
However, while applying the most current version of the Utah
Rules of Civil Procedure, the district court concluded that the
declarations were a form of supplementation after the discovery
deadline and that “[t]he expert reports failed to contain ‘all data
and other information that will be relied upon by the witness in
forming those opinions.’” (Quoting Utah R. Civ. P. 26(a)(4)(A).)


20160408-CA                     7                 2018 UT App 89
            Northgate Village Development v. Orem City


Consequently, the district court “exclude[d] the expert testimony
of [Expert 1] and [Expert 2] under Utah R. Civ. P. 37(f) for failing
to comply with Rule 26 disclosures.” Northgate appeals.


            ISSUES AND STANDARDS OF REVIEW

¶14 Northgate presents three issues for review. First, it
contends that “the [district] court erred in finding that evidence
of all buried debris, other than transformers and asphalt, is not
relevant under Utah Rule of Evidence 401.” “The [district] court
has broad discretion in determining the relevancy of offered
evidence, and error will be found only if the [district] court
abused its discretion.” Chapman v. Uintah County, 2003 UT App
383, ¶ 7, 81 P.3d 761 (cleaned up). Generally, the abuse-of-
discretion standard of review includes “review to ensure that no
mistakes of law affected a lower court’s use of its discretion.”
State v. Barrett, 2005 UT 88, ¶ 17, 127 P.3d 682. A district court’s
ruling based on a misunderstanding of the rules of evidence is a
“threshold legal error,” the application of which we owe no
deference. State v. Richardson, 2013 UT 50, ¶ 23, 308 P.3d 526.
Further, “[a] district court’s interpretation of case law presents
an issue of law, which we review for correctness.” Utah Dep’t of
Transp. v. Boggess-Draper Co., 2016 UT App 93, ¶ 12, 373 P.3d 210
(cleaned up).

¶15 Second, Northgate contends that the district court erred in
excluding evidence of Northgate’s removal of buried debris not
containing asphalt under rule 403. “We review a [district] court’s
decision to admit or exclude evidence under Rule 403 of the
Utah Rules of Evidence under an abuse of discretion standard,
and will not overturn a lower court’s determination of
admissibility unless it is beyond the limits of reasonability.”
Diversified Holdings L.C. v. Turner, 2002 UT 129, ¶ 6, 63 P.3d 686
(cleaned up). “[L]egal errors, such as the incorrect interpretation
of a statute or the application of an improper legal standard, are




20160408-CA                     8                 2018 UT App 89
            Northgate Village Development v. Orem City


usually an abuse of discretion.” Schroeder v. Utah Attorney Gen.’s
Office, 2015 UT 77, ¶ 49, 358 P.3d 1075.

¶16 Third, Northgate contends that the district court erred
when it excluded Northgate’s expert witnesses by applying rule
26 of the Utah Rules of Civil Procedure as amended after 2011,
arguing that the court should instead have applied the pre-
amendment rule. “Generally, the [district] court is granted broad
latitude in handling discovery matters, and we will not find
abuse of discretion absent an erroneous conclusion of law or
where there is no evidentiary basis for the [district] court’s
rulings.” Thurston v. Workers Comp. Fund of Utah, 2003 UT App
438, ¶ 11, 83 P.3d 391. “The proper interpretation of a rule of
procedure is a question of law, and we review the [district]
court’s decision for correctness.” State v. White, 2016 UT App 241,
¶ 10, 391 P.3d 311 (cleaned up). Again, the “application of an
improper legal standard” usually constitutes “an abuse of
discretion.” Schroeder, 2015 UT 77, ¶ 49.


                           ANALYSIS

            I. Exclusion of Evidence Under Rule 401

¶17 The district court ruled that the evidence of any garbage
Northgate removed from the site other than asphalt was not
relevant—and therefore inadmissible—under rule 401 of the
Utah Rules of Evidence. Northgate contends that this exclusion
was in error, specifically arguing that “[t]he [district] court’s
ruling misinterprets and misapplies the Court of Appeals’ ruling
by improperly limiting the type of buried debris listed on the
Clean-Up List.” 4 We agree.



4. The City claims that Northgate failed to preserve this
argument. However, Northgate specifically argued to the district
                                                (continued…)


20160408-CA                     9                2018 UT App 89
            Northgate Village Development v. Orem City


¶18 Evidence is relevant if (1) “it has any tendency to make a
fact more or less probable than it would be without the
evidence” and (2) “the fact is of consequence in determining the
action.” Utah R. Evid. 401. Based on the district court’s reading
of this court’s ruling in Northgate I, the district court ruled that
evidence regarding Northgate’s removal of other construction
material that was not asphalt was not relevant to decide
“whether the City was bound under the Agreement to remove
asphalt from the property.” The district court ruled, “[T]he
City’s responsibility regarding landfill material not containing
asphalt is not at question in this case per the Court of Appeals’
ruling; the Clean-Up List does not include a provision for such
landfill material. Therefore, under the Court of Appeals’ ruling,
that material has no bearing in this case.” But, we determine that
the district court incorrectly interpreted Northgate I and thus
erroneously excluded evidence as irrelevant.

¶19 This court’s decision in Northgate I did not narrow the
scope of relevant evidence solely to asphalt, as the district court
determined. Instead, this court specifically ruled (1) that
Northgate’s interpretation of the contract—that the City must
clean up “‘construction materials with pieces of asphalt’ and
must also apply for and receive permits for any continued
landfilling”—was “plausible,” Northgate I, 2014 UT App 86,
¶¶ 37–38, 325 P.3d 123, and (2) that “[t]he Land Sale
Contract . . . contains a facial ambiguity, and resolving this facial


(…continued)
court, “If you look at the Court of Appeals’ opinion . . .
paragraph 37 states, ‘In Northgate’s view, the first and second
entries impose separate requirements. The City must clean up
the, quote, “construction materials with pieces of asphalt,” end
quote, and must also apply for and receive permits for any
continued land filling.’ So it’s not just asphalt.” We therefore
conclude that the City’s preservation argument is meritless.



20160408-CA                     10                 2018 UT App 89
            Northgate Village Development v. Orem City


contract ambiguity requires evidence of the parties’ intent,” id.
¶ 38. This court concluded, “Because we recognize facial
ambiguities in the Clean-Up List, we vacate the district court’s
determination . . . and remand to allow the district court to hear
evidence regarding the parties’ intent with respect to asphalt
clean-up[.]” Id. ¶ 55. Thus, the ultimate holding of Northgate I is
that the Clean-Up List is ambiguous, meaning that the
interpretation of the Clean-Up List should be left to the jury. Id.
¶¶ 35, 38.

¶20 Further demonstrating that Northgate I did not narrow the
type of relevant evidence, nowhere in the opinion is there any
analysis of the phrase “construction materials with pieces of
asphalt.” Although Northgate I referred to the phrase
“construction materials with pieces of asphalt,” by way of
shorthand, as “the asphalt provision” or “asphalt clean-up,” it
never substantively analyzed or limited that term of the contract.
Id. ¶ 38. Instead, as stated, the Northgate I court (1) concluded the
Clean-Up List is ambiguous as to what the parties intended to
include and (2) identified the interpretation and determination
of the scope of that provision as an issue to be decided by the
jury, not the court. We therefore reject the district court’s
conclusion that Northgate I narrowed the type of relevant
evidence.

¶21 The district court’s analysis of the question of relevance
was based on a misreading of Northgate I. Accordingly, because
the district court based its determination on an incorrect
interpretation of the law, we conclude that the court abused its
discretion by excluding the evidence. See Schroeder v. Utah
Attorney Gen.’s Office, 2015 UT 77, ¶ 49, 358 P.3d 1075 (“[L]egal
errors, such as the incorrect interpretation of a statute or the
application of an improper legal standard, are usually an abuse
of discretion.”); State v. Richardson, 2013 UT 50, ¶ 23, 308 P.3d 526
(reversing the trial court’s rulings under rules 401 and 402 based
on a “threshold legal error”); State v. Barrett, 2005 UT 88, ¶ 17,
127 P.3d 682 (explaining that the abuse-of-discretion standard of


20160408-CA                     11                 2018 UT App 89
           Northgate Village Development v. Orem City


review generally includes “review to ensure that no mistakes of
law affected a lower court’s use of its discretion”).

            II. Exclusion of Evidence Under Rule 403

¶22 While the district court based its decision to exclude
evidence primarily under rule 401, the court also summarily
concluded that the evidence should be excluded under rule 403.
Northgate argues that this ruling should be reversed because the
district court “appl[ied] the wrong standard in requiring only a
showing that [such] evidence ‘would be more prejudicial than
probative’ rather than the correct legal standard that the alleged
prejudice ‘substantially outweighs the probative value.’” We
agree.

¶23 Relevant evidence may be excluded “if its probative value
is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.” Utah R. Evid. 403. “A district court abuses
its discretion under rule 403 only where it applies the wrong
legal standard or its decision is beyond the limits of
reasonability.” Met v. State, 2016 UT 51, ¶ 96, 388 P.3d 447
(cleaned up).

¶24 Here, the district court applied the incorrect legal
standard. Its only reference to the issue was its conclusion that
admitting evidence of all the types of garbage “would be more
prejudicial than probative.” The court did not explain whether it
determined the prejudice to be “unfair,” nor did it explain
whether the probative value was “substantially outweigh[ed]”
by the danger of any unfair prejudice, as the rule requires. See
Utah R. Evid. 403. Instead, the court stated only that the
evidence “would be more prejudicial than probative.” Thus, the
district court applied the incorrect legal standard by failing to
determine whether the probative value was substantially




20160408-CA                    12               2018 UT App 89
            Northgate Village Development v. Orem City


outweighed by the danger of unfair prejudice—mere prejudice is
not enough.

¶25 We therefore conclude that the district court abused its
discretion by excluding evidence under rule 403. See Met, 2016
UT 51, ¶ 96.

                III. Exclusion of Expert Testimony

¶26 Northgate contends that the district court erred when it
excluded the testimony of its experts, Expert 1 and Expert 2.
Specifically, Northgate argues that the district court applied the
wrong version of the Utah Rules of Civil Procedure and, in so
doing, applied an inapplicable, heightened disclosure standard.
Northgate further argues that, because its disclosures satisfied
the old rule pertaining to disclosure of expert testimony, the
district court’s error was not harmless. We agree.

¶27 The Utah Rules of Civil Procedure were amended in 2011.
Among the rules affected by the 2011 amendment was rule 26,
which generally governs disclosure and discovery. Compare Utah
R. Civ. P. 26(a)(3)(B) (2009) (requiring the expert report to
contain “the subject matter on which the expert is expected to
testify[,] the substance of the facts and opinions to which the
expert is expected to testify[, and] a summary of the grounds for
each opinion”), 5 with id. R. 26(a)(4)(A) (2018) (requiring the
expert report to contain “a brief summary of the opinions to
which the witness is expected to testify[ and] all data and other
information that will be relied upon by the witness in forming
those opinions”). The purpose of the 2011 amendments was

       to reduce discovery costs by requiring each party
       to produce, at an early stage in the case, and


5. Northgate originally filed its petition in 2009. Thus, we cite the
2009 version of the Utah Rules of Civil Procedure.



20160408-CA                     13                 2018 UT App 89
            Northgate Village Development v. Orem City


       without a discovery request, all of the documents
       and physical evidence the party may offer in its
       case-in-chief and the names of witnesses the party
       may call in its case-in-chief, with a description of
       their expected testimony. In this respect, the
       amendments build on the initial disclosure
       requirements of the prior rules.

Id. R. 26 advisory committee notes. “Due to the significant
changes in the discovery rules, the [Utah] Supreme Court order
adopting the 2011 amendments makes them effective only as to
cases filed on or after the effective date, November 1, 2011,
unless otherwise agreed to by the parties or ordered by the
court.” Id. R. 1 advisory committee notes.

¶28 Here, the district court excluded the testimony of
Northgate’s experts after applying the current rule. The district
court stated, “The expert reports failed to contain ‘all data and
other information that will be relied upon by the witness in
forming those opinions.’” (Quoting id. R. 26(a)(4)(A).) The
language that the district court quoted is not found in the old
rule, but is a direct quote from the current rule. Because this
matter has been pending since 2009, prior to the 2011
amendments, the old rule applies, and therefore the district
court erroneously applied the post-amendment standard. 6

¶29 Such an error in the application of the law is an abuse of
discretion. See Schroeder v. Utah Attorney Gen.’s Office, 2015 UT 77,
¶ 49, 358 P.3d 1075 (explaining that the “application of an
improper legal standard” usually constitutes “an abuse of
discretion”); Thurston v. Workers Comp. Fund of Utah, 2003 UT
App 438, ¶ 11, 83 P.3d 391 (explaining that a district court abuses

6. We note that the parties refer to no agreement between one
another, nor any order from the district court, establishing that
the amended rule should apply.



20160408-CA                     14                 2018 UT App 89
           Northgate Village Development v. Orem City


its discretion in deciding matters of discovery where it makes
erroneous conclusions of law).

¶30 The City argues that any error was harmless because
Northgate’s disclosures failed even under the old rule. Indeed, if
Northgate’s disclosures were insufficient under the old rule, the
district court’s misapplication of the post-amendment standard
would be harmless. However, we conclude that Northgate’s
disclosure satisfied the pre-amendment standard. On this basis,
the district court’s application of the new rule was harmful.

¶31 The pre-amendment rule required that a written report
from retained experts contain

      the subject matter on which the expert is expected
      to testify; the substance of the facts and opinions to
      which the expert is expected to testify; a summary of
      the grounds for each opinion; the qualifications of the
      witness, including a list of all publications
      authored by the witness within the preceding ten
      years; the compensation to be paid for the study
      and testimony; and a listing of any other cases in
      which the witness has testified as an expert at trial
      or by deposition within the preceding four years.

Utah R. Civ. P. 26(a)(3)(B) (2009) (emphasis added). Thus, while
the district court excluded the experts’ testimony based on
insufficient disclosure of complete “data and other information,”
the applicable rule requires only the disclosure of “a summary of
the grounds for each opinion.” Id. Accordingly, the substantive
change in the rule altered the quantum and quality of the
disclosure requirement.

¶32 Northgate’s expert disclosure states, “Based on work
location designations for each Greenfield invoice prepared by or
under the direction of [Northgate Employee], and associated
underlying documentation reviewed by the project supervisor,



20160408-CA                    15                 2018 UT App 89
            Northgate Village Development v. Orem City


charges by Greenfield to Northgate for site remediation were
allocated by pit[.]” The disclosure explains that Expert 1
“reviewed relevant documents contained in [his] files, met with
consulting engineers regarding boundaries for [the areas
outlined in the Clean-Up List] along with associated surface area
including required excavation ‘angles of repose.’” The disclosure
then explains how Expert 1 used both “[a] document prepared
by Greenfield . . . show[ing] a designation for each site
remediation cost invoice by ‘pit’” and “[a] second allocation
factor corresponding to surface areas from which material
volumes were moved.” These are not “cursory” or “vague”
descriptions as the City argues. See Dahl v. Dahl, 2015 UT 79,
¶¶ 80–81 (affirming the trial court’s order limiting expert
testimony where, as grounds for his opinion, the expert cited his
“education, knowledge, training, and experience”). Instead,
Expert 1 explained that he used invoices, documents from the
excavation company, and a surface-area-allocation method to
calculate costs. It is wholly plausible from a plain reading of the
report that Expert 1, in forming his opinion, did not rely on the
“apportionment document” prepared by Northgate Employee—
the subject of the City’s principle objection. We therefore reject
the City’s argument and conclude that Expert 1’s report
sufficiently stated a summary of the grounds Expert 1 applied to
arrive at his conclusions. 7

¶33 Similarly, we conclude that Expert 2’s report also satisfied
the pre-amendment disclosure standard. The district court
excluded Expert 2’s testimony based on its incorporation of


7. The district court also ruled that the experts’ declarations in
response to the City’s motion to exclude were a form of untimely
supplementation to the initial disclosures. We need not address
this because we conclude that the initial disclosures complied
with the rule. Therefore, no supplementation was necessary
under the 2009 rule to bring the disclosures into compliance.



20160408-CA                    16                2018 UT App 89
            Northgate Village Development v. Orem City


Expert 1’s report, which the court had determined was flawed.
Because we have determined that Expert 1’s disclosure satisfied
the pre-amendment disclosure standard, Expert 2’s reliance on
Expert 1’s report does not render Expert 2’s report inadmissible.
Consequently, we reverse the district court’s ruling excluding
Expert 2’s testimony.

¶34 We conclude that the district court abused its discretion
by erroneously applying the post-amendment disclosure
standard. Further, we hold that Northgate’s disclosures satisfied
the pre-amendment standard.


                         CONCLUSION

¶35 The district court abused its discretion by basing its
decision to exclude evidence under rule 401 on a
misinterpretation of this court’s prior decision in Northgate I. We
therefore reverse its rule 401 ruling. We also reverse the district
court’s rule 403 ruling because it applied the incorrect standard.
Finally, the district court abused its discretion by erroneously
applying the post-amendment disclosure rules when it excluded
the testimony of Northgate’s experts. Because Northgate’s
disclosures were sufficient under the pre-amendment rules, the
district court’s misapplication of the disclosure standard was not
harmless. Consequently, we reverse the court’s order excluding
the testimony of Northgate’s experts.

¶36   Reversed and remanded.




20160408-CA                    17                2018 UT App 89